DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
 
Response to Amendment
 This Office Action is in response to a preliminary amendment filed on 3/11/2022. As directed by the preliminary amendment, claims 1-20 were canceled, and claims 21-38 were added. Thus, claims 21-38 are pending for this application.
  
 Claim Interpretation 
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that use the word “means,” and are interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder (“means”) that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “means for communicating” in claim 36.
Because this claim limitation(s) is being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it is being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
 
Claim Rejections - 35 USC § 102
 In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
  The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


 Claim(s) 21-28, 30-34 and 37-38 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Tsai (US 2009/0270915).
 Regarding claim 21, Tsai discloses (Fig. 1-9) a treatment device comprising: 
a housing (110); 
a motor (114) disposed within the housing; 
a drive shaft (shaft of thrusting mechanism 138 having compression spring 146 disposed around it, see Fig. 10 and 13) driven by the motor; 
a compression spring (146) concentric with the drive shaft; 
 (ramping component 144, Fig. 10 and 13) disposed adjacent the compression spring (see Fig. 10), the helical cam having a flat end (end of cam 144 having annular ring and facing away from spring 146 in fig. 13), and an irregular end having at least one discontinuity (another end of cam 144 having ramping structures 140 with discontinuity 142 in fig. 13);
at least one cam follower (protrusion 134) configured to travel along the helical cam (see Fig. 11 and paragraph [0040]). 
Regarding claim 22, Tsai discloses the drive shaft is rotatable (paragraph [0041] and [0050] Tsai).  
Regarding claim 23, Tsai discloses the drive shaft is translatable (see paragraph [0041] and [0050]).
Regarding claim 24, Tsai discloses the helical cam is substantially cylindrical (see shape of cam 144 in Fig. 13) and includes at least one gradually inclined ramp along its second end (ramping structures 140 having grooves 142 therebetween, paragraph [0039]), the at least one cam follower being configured to travel along the at least one gradually inclined ramp (“protrusions 134 of the head portion 132 of the gear mechanism 120 may ride along these ramping structures 140”, paragraph [0039]).
Regarding claim 25, Tsai discloses the at least one gradually inclined ramp includes an incline (see incline of ramps 140 in Fig. 13) that extends about the circumference of the cam for approximately half of a revolution (each ramp 140 extends about half a revolution, see Fig. 13).
Regarding claim 26, Tsai discloses a precipitous drop-off after the at least one gradually inclined ramp (grooves 142 separate each ramp 140, which are a precipitous drop off in that when they are reached by the protrusions, the spring force propels the ramping component 140 forward, paragraph [0040]).
Regarding claim 27, Tsai discloses the at least one gradually inclined ramp includes two gradually inclined ramps (referred to as “ramping structures” with “grooves”, see paragraph [0039] lines 7-14 and [0040] lines 1-7).
Regarding claim 28, Tsai discloses the device further comprises a power source in the form of a rechargeable battery (battery 112, which “may be rechargeable such that battery may be reused after charging”, paragraph [0035] lines 7-8).
Regarding claim 30, Tsai discloses (Fig. 1-9) a treatment device comprising: 
a housing (110); 
a motor (114) disposed within the housing; 
a drive shaft (shaft of thrusting mechanism having spring 146 disposed around it) driven by the motor; 
a compression spring (146) concentric with the drive shaft; and 
a helical cam (144) disposed adjacent the compression spring, the helical cam having a flat end (end having annular ring facing away from spring 146), and an irregular end having at least one discontinuity (other end of cam 144 having ramping structures 140 with discontinuity 142); and 
a first element (plunger mechanism 154 having tip portion 166) disposed at one end of the housing; 
wherein movement of the drive shaft causes translation of the first element (paragraphs [0041] and [0050]).
Regarding claim 31, Tsai discloses the helical cam is substantially cylindrical (see shape of cam 144 in Fig. 13) and includes at least one gradually inclined ramp along the irregular end (ramping structures 140 having grooves 142 therebetween, paragraph [0039]). 
Regarding claim 32, Tsai discloses the at least one gradually inclined ramp includes an incline (see incline of ramps 140 in Fig. 13) that extends about the circumference of the cam for approximately half of a revolution (each ramp 140 extends about half a revolution, see Fig. 13). 
Regarding claim 33, Tsai discloses a precipitous drop-off formed as a vertical wall aligned with a longitudinal axis of the helical cam and the wall is disposed after the at least one gradually included ramp (grooves 142 separate each ramp 140, which are a precipitous drop off in that when they are reached by the protrusions, the spring force propels the ramping component 140 forward, paragraph [0040]).
Regarding claim 34, Tsai discloses the at least one gradually inclined ramp includes two gradually inclined ramps (referred to as “ramping structures” with “grooves”, see paragraph [0039] lines 7-14 and [0040] lines 1-7).
Regarding claim 37, Tsai discloses the compression spring (146) is at least partially disposed about the drive shaft (at least partially disposed above drive shaft 138 in Fig. 10 and 13).
Regarding claim 38, Tsai discloses the compression spring (146) is fully disposed about the drive shaft (see Fig. 10).

 Claim Rejections - 35 USC § 103
 In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claim 29 is rejected under 35 U.S.C. 103 as being unpatentable over Tsai (US 2009/0270915) in view of Schlosser (US 2016/0136045).
Regarding claim 29, Tsai discloses a system comprising the treatment device of claim 1, where the treatment device is configured to be applied to a body part of a user (e.g. muscoskeletal structure, paragraph [0001] Tsai), but does not disclose the system comprises a guide template partially covering a body part and having at least one window through which the treatment area is exposed. 
However, Schlosser teaches (Fig. 2-4) a system for delivering therapy to a user using a treatment device (e.g. “a device for applying pressure”, paragraph [0022]), where the system includes a guide template (bridge 21) for partially covering the body part (an organ 15, e.g. hand as shown in Fig. 2) having at least one window through which a treatment area is exposed (opening in center of bridge that exposes device 12 to a treatment area, paragraph [0047], as well as windows/openings 16 on either side of the center opening, see paragraph [0061]. The illustrated example uses a laser device, however Schlosser discloses that the laser device could alternatively be a pressure device, see paragraphs [0022], [0032], and claim 3 of Schlosser).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify system of Tsai to include a guide template having an opening to expose a treatment area as taught by Schlosser for the purpose of accurately located and applying therapy to specific locations in order to prevent, diagnose, and treat specific diseases (paragraph [0032] lines 1-4 of Schlosser).
 
Claims 35-36 are rejected under 35 U.S.C. 103 as being unpatentable over Tsai (US 2009/0270915) in view of Danby (US 9,889,066).
 Regarding claim 35, Tsai discloses the therapy device includes a microprocessor to store data (paragraph [0051] Tsai), but does not disclose a display disposed on the housing on the opposite end of the first element, the display being capable of providing instructions to a user during use of the treatment device. 
However, Danby teaches a massaging device having a proximal and distal end (distal end being end of device 100 having plunger 130, proximal end being end having grate 120) comprising a control panel (124) at the proximal of the housing (and therefore opposite end of the first element) and discloses the control panel 124 may include a visual display (Col. 4 lines 1-12), where the visual display being capable of providing instructions to a user during use of the treatment device (display indicates to the user massage times, locations, type of massage head to use or the like to ensure covering the desired locations with the customized massage, Col. 9 lines 8-11).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify treatment device of Tsai to include a display disposed on the housing on the opposite end of the first element, the display being capable of providing instructions to a user during use of the treatment device, as taught and suggested by Danby,  for the purpose of ensuring the user covers the desired location with the customized massage so that the therapy is optimized (Col. 9 lines 8-11 Danby)
Regarding claim 36, Tsai discloses a microprocessor to store data (paragraph [0051] Tsai) and display (display of Danby, Col. 4 lines 1-12), but does not disclose a means for communicating with a smartphone or computer to relay at least one of patient data, device training, guidance, and sales information to the display. 
However, Danby teaches (Fig. 8) a processor of the treatment device is in communication with data connection 820 (e.g. Bluetooth, WiFi, Ethernet wire) that is used to transmit data to and from a computer or hand-held portable device, where the computer or hand-held portable device can relay a customized massage program to the control and be outputted to the user via the display, the program being reflective of prior massages given to the specific customer (see Col. 8 lines 48-68 and  Col. 9 lines 1-12).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the treatment device of Tsai to include means for communicating with a smartphone or computer to relay at least one of patient data, device training, guidance, and sales information to the display as taught by Danby for the purpose of providing customized guidance and therapy to a specific user that may be based on the user’s prior massaging sessions (Col. 9 lines 1-12).
  
Double Patenting
 The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

 Claims 21-37 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1-16 of U.S. Patent No. 10,653,581. 
Although the claims are not identical, they are not patentably distinct from one another.  The application claims are broader in at least one aspect and also recite additional features not claimed in the patent claims.
 For claim 21:
	Regarding the broadening aspect of the application claims, the following comparison between the patent claims and the application claims highlights (see underlined features in the patent claims) what elements have been excluded in the presentation of the application claims.  
Patent claim 1
Application claim 21
A treatment device comprising: 

a housing having a longitudinal axis extending between a proximal end and a distal end; 

a motor disposed within the housing; 

a drive shaft operatively coupled to the motor; 

a compression spring at least partially disposed about the drive shaft; 

a helical cam disposed adjacent the compression spring, the helical cam having a first flat end facing the proximal end of the housing, and a second end facing the distal end of the housing and having at least one discontinuity, 

wherein the drive shaft passes through the first and second ends of the helical cam and includes at least one cam follower configured to travel along the second end of the helical cam; 

a hammer coupled to one of the helical cam and the drive shaft and moveable therewith; and 

a tip disposed adjacent the distal end; wherein the hammer is configured and arranged to strike the tip at repeated intervals, and wherein each strike of the tip by the hammer results in a shock wave that has a frequency of approximately 10 to 20 hertz.
A treatment device comprising: 

a housing; 

a motor disposed within the housing; 

a drive shaft driven by the motor; 

a compression spring concentric with the drive shaft; 

a helical cam disposed adjacent the compression spring, 

the helical cam having a flat end, and an irregular end having at least one discontinuity; 

at least one cam follower configured to travel along the helical cam.


Thus, it is apparent, for the broadening aspect, that patent claim 1 includes features that are not in application claim 21.  Following the rationale in In re Goodman, cited above, where applicant has once been granted a patent containing a claim for the specific or narrower invention, applicant may not then obtain a second patent with a claim for the generic or broader invention without first submitting an appropriate terminal disclaimer.  Since application claim 21 is anticipated by patent claim 1, with respect to the broadening aspect, and since anticipation is the epitome of obviousness, then application claim 21 is obvious over patent claim 1 with respect to the broadening aspect.
	For dependent claims 22-29, the recited limitations are contained in patent claims 2-9, respectively.

For claim 30:
	Regarding the broadening aspect of the application claims, the following comparison between the patent claims and the application claims highlights (see underlined features in the patent claims) what elements have been excluded in the presentation of the application claims.  
Patent claim 10
Application claim 30
A treatment device comprising: 

a housing having a longitudinal axis extending between a proximal end and a distal end; 

a first element disposed at the distal end of the housing; 

a motor disposed within the housing; 

a drive shaft operatively coupled to the motor; 

a compression spring at least partially disposed about the drive shaft; 

a helical cam disposed adjacent the compression spring, the helical cam having a first flat end facing the proximal end of the housing, and a second end facing the distal end of the housing and having at least one discontinuity, 

wherein the drive shaft passes through the first and second ends of the helical cam and includes at least one cam follower configured to travel along the second end of the helical cam; and 

a second element operatively coupled to and driven by the motor, wherein movement of the second element results in repeated contact with the first element resulting in a shock wave of between 10 and 20 hertz.
A treatment device comprising: 

a housing; 

a motor disposed within the housing; 

a drive shaft driven by the motor; 

a compression spring concentric with the 
drive shaft; and 

a helical cam disposed adjacent the compression spring, the helical cam having a flat end, and an irregular end having at least one discontinuity; and 

a first element disposed at one end of the housing; wherein movement of the drive shaft causes translation of the first element.


Thus, it is apparent, for the broadening aspect, that patent claim 10 includes features that are not in application claim 30.  Following the rationale in In re Goodman, cited above, where applicant has once been granted a patent containing a claim for the specific or narrower invention, applicant may not then obtain a second patent with a claim for the generic or broader invention without first submitting an appropriate terminal disclaimer.  Since application claim 21 is anticipated by patent claim 1, with respect to the broadening aspect, and since anticipation is the epitome of obviousness, then application claim 21 is obvious over patent claim 1 with respect to the broadening aspect.
	For dependent claims 31-37, the recited limitations are contained in patent claims 11-16, respectively.

Claim 38 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 10 of U.S. Patent No. 10,653,581 in view of Tsai (US 2010/0137907).
Regarding claim 38, claim 10 of US Patent ‘581 discloses spring at least partially disposed about drive shaft, but not fully disposed. However, Tsai teaches (Fig. 10-13) a percussion device comprising a compression spring (146) is fully disposed about the drive shaft (see Fig. 10).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the compression spring of claim 10 US Patent ‘581 to be fully disposed about drive shaft, as taught by Tsai, for the purpose of preventing spring from being dislodged and allow for maintained spring compression.
  
Claims 21-23, 28-30, and 37 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-2, 5-7, and 10 of U.S. Patent No. 11,304,870. 
Although the claims are not identical, they are not patentably distinct from one another.  The application claims are broader in at least one aspect and also recite additional features not claimed in the patent claims.
 For claim 21:
	Regarding the broadening aspect of the application claims, the following comparison between the patent claims and the application claims highlights (see underlined features in the patent claims) what elements have been excluded in the presentation of the application claims.  
Patent claim 1
Application claim 21
A method of treatment, comprising: 

providing a treatment device including 

a housing having a longitudinal axis extending between a first end and a second end, 

a motor disposed within the housing, 

a drive shaft operatively coupled to the motor, 

a compression spring at least partially disposed about the drive shaft, 

a helical cam disposed adjacent the compression spring, 

the helical cam having a first flat end, and a second end having at least one discontinuity, wherein the drive shaft passes through the first and second ends of the helical cam and includes 

at least one cam follower configured to travel along the helical cam, a hammer coupled to one of the helical cam and the drive shaft and moveable therewith, and a tip; and striking the tip with the hammer at repeated intervals to create a shock wave.
A treatment device comprising: 

a housing; 

a motor disposed within the housing; 

a drive shaft driven by the motor; 

a compression spring concentric with the drive shaft; 

a helical cam disposed adjacent the compression spring, 

the helical cam having a flat end, and an irregular end having at least one discontinuity; 

at least one cam follower configured to travel along the helical cam.


Thus, it is apparent, for the broadening aspect, that patent claim 1 includes features that are not in application claim 21.  Following the rationale in In re Goodman, cited above, where applicant has once been granted a patent containing a claim for the specific or narrower invention, applicant may not then obtain a second patent with a claim for the generic or broader invention without first submitting an appropriate terminal disclaimer.  Since application claim 21 is anticipated by patent claim 1, with respect to the broadening aspect, and since anticipation is the epitome of obviousness, then application claim 21 is obvious over patent claim 1 with respect to the broadening aspect.
	For dependent claims 22-23 and 28-29, the recited limitations are contained in patent claims 2 and 5-7, respectively.

For claim 30:
	Regarding the broadening aspect of the application claims, the following comparison between the patent claims and the application claims highlights (see underlined features in the patent claims) what elements have been excluded in the presentation of the application claims.  
Patent claim 10
Application claim 30
A method of treatment, comprising: 

providing a treatment device including 

a housing having a longitudinal axis extending between a first end and a second end, 

a drive shaft operatively coupled to a motor,

a compression spring at least partially disposed about the drive shaft, 

a helical cam disposed adjacent the compression spring, 

the helical cam having a first flat end, and a second end having at least one discontinuity, 

wherein the drive shaft passes through the first and second ends of the helical cam and includes at least one cam follower configured to travel along the helical cam, a moveable hammer, and a tip; and 

repeatedly striking the tip with the hammer to create a shock wave.
A treatment device comprising: 

a housing; 

a motor disposed within the housing; 

a drive shaft driven by the motor; 

a compression spring concentric with the 
drive shaft; and 

a helical cam disposed adjacent the compression spring, the helical cam having a flat end, and an irregular end having at least one discontinuity; and 

a first element disposed at one end of the housing; wherein movement of the drive shaft causes translation of the first element.


Thus, it is apparent, for the broadening aspect, that patent claim 10 includes features that are not in application claim 30.  Following the rationale in In re Goodman, cited above, where applicant has once been granted a patent containing a claim for the specific or narrower invention, applicant may not then obtain a second patent with a claim for the generic or broader invention without first submitting an appropriate terminal disclaimer.  Since application claim 21 is anticipated by patent claim 1, with respect to the broadening aspect, and since anticipation is the epitome of obviousness, then application claim 21 is obvious over patent claim 1 with respect to the broadening aspect.
	For dependent claims 37, the recited limitations is contained in patent claims 30, respectively.
  
Claims 24-27 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 of U.S. Patent No. 11,304,870 in view of Tsai (US 2010/0137907).
Regarding claims 24-27, claim 1 of US Patent ‘870 discloses a helical cam, but does not disclose the helical cam is substantially cylindrical and includes at least one gradually inclined ramp along its irregular end, the at least one cam follower being configured to travel along the at least one gradually inclined ramp, wherein the at least one gradually inclined ramp includes an incline that extends about the circumference of the helical cam for approximately half of a revolution., a precipitous drop-off after the at least one gradually inclined ramp, and wherein the at least one gradually inclined ramp includes two gradually inclined ramps.
 	However, Tsai teaches (Fig. 1-13) the helical cam is substantially cylindrical (see shape of cam 144 in Fig. 13) and includes at least one gradually inclined ramp along its second end (ramping structures 140 having grooves 142 therebetween, paragraph [0039]), the at least one cam follower being configured to travel along the at least one gradually inclined ramp (“protrusions 134 of the head portion 132 of the gear mechanism 120 may ride along these ramping structures 140”, paragraph [0039]), the at least one gradually inclined ramp includes an incline (see incline of ramps 140 in Fig. 13) that extends about the circumference of the cam for approximately half of a revolution (each ramp 140 extends about half a revolution, see Fig. 13), a precipitous drop-off after the at least one gradually inclined ramp (grooves 142 separate each ramp 140, which are a precipitous drop off in that when they are reached by the protrusions, the spring force propels the ramping component 140 forward, paragraph [0040]), the at least one gradually inclined ramp includes two gradually inclined ramps (referred to as “ramping structures” with “grooves”, see paragraph [0039] lines 7-14 and [0040] lines 1-7).
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the helical cam of claim 1 of patent ‘870 to include the above mentioned features, as taught by Tsai, for the purpose of providing an efficient way to translate rotational force into axial percussive force, thereby improving therapeutic outcome of patient.

Claims 31-34 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 10 of U.S. Patent No. 11,304,870 in view of Tsai (US 2010/0137907).
Regarding claims 31-34, claim 10 of US Patent ‘870 discloses a helical cam, but does not disclose he helical cam is substantially cylindrical and the irregular end includes at least one gradually inclined ramp, wherein the at least one gradually inclined ramp includes an incline that extends about the circumference of the helical cam for approximately half of a revolution, at least one precipitous drop-off formed as a vertical wall aligned with a longitudinal axis of the helical cam, the vertical wall being disposed after the at least one gradually inclined ramp, wherein the at least one gradually inclined ramp includes two gradually inclined ramps and two drop-offs.
However, Tsai teaches (Fig. 1-13) the helical cam is substantially cylindrical (see shape of cam 144 in Fig. 13) and includes at least one gradually inclined ramp along the irregular end (ramping structures 140 having grooves 142 therebetween, paragraph [0039]), the at least one gradually inclined ramp includes an incline (see incline of ramps 140 in Fig. 13) that extends about the circumference of the cam for approximately half of a revolution (each ramp 140 extends about half a revolution, see Fig. 13), a precipitous drop-off formed as a vertical wall aligned with a longitudinal axis of the helical cam and the wall is disposed after the at least one gradually included ramp (grooves 142 separate each ramp 140, which are a precipitous drop off in that when they are reached by the protrusions, the spring force propels the ramping component 140 forward, paragraph [0040]), and at least one gradually inclined ramp includes two gradually inclined ramps (referred to as “ramping structures” with “grooves”, see paragraph [0039] lines 7-14 and [0040] lines 1-7).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the helical cam of claim 10 of US Patent ‘870 to include the above mentioned features, as taught by Tsai, for the purpose of providing an efficient way to translate rotational force into axial percussive force, thereby improving therapeutic outcome of patient.

 Claims 35-36 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 18 of U.S. Patent No. 11,304,870 in view of in view of Danby (US 9,889,066).
 Regarding claim 35, claim 18 of US patent ‘870 discloses the therapy device includes a display, but does not disclose a display disposed on the housing on the opposite end of the first element, the display being capable of providing instructions to a user during use of the treatment device. 
However, Danby teaches a massaging device having a proximal and distal end (distal end being end of device 100 having plunger 130, proximal end being end having grate 120) comprising a control panel (124) at the proximal of the housing (and therefore opposite end of the first element) and discloses the control panel 124 may include a visual display (Col. 4 lines 1-12), where the visual display being capable of providing instructions to a user during use of the treatment device (display indicates to the user massage times, locations, type of massage head to use or the like to ensure covering the desired locations with the customized massage, Col. 9 lines 8-11).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify treatment device of claim 18 US Patent ‘870 to include a display disposed on the housing on the opposite end of the first element, the display being capable of providing instructions to a user during use of the treatment device, as taught and suggested by Danby,  for the purpose of ensuring the user covers the desired location with the customized massage so that the therapy is optimized (Col. 9 lines 8-11 Danby)
Regarding claim 36, modified claim 18 of US Patent ‘870 discloses a display (display of Danby, Col. 4 lines 1-12), but does not disclose a means for communicating with a smartphone or computer to relay at least one of patient data, device training, guidance, and sales information to the display. 
However, Danby teaches (Fig. 8) a processor of the treatment device is in communication with data connection 820 (e.g. Bluetooth, WiFi, Ethernet wire) that is used to transmit data to and from a computer or hand-held portable device, where the computer or hand-held portable device can relay a customized massage program to the control and be outputted to the user via the display, the program being reflective of prior massages given to the specific customer (see Col. 8 lines 48-68 and  Col. 9 lines 1-12).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the treatment device of claim 18 of US Patent ‘870 to include means for communicating with a smartphone or computer to relay at least one of patient data, device training, guidance, and sales information to the display as taught by Danby for the purpose of providing customized guidance and therapy to a specific user that may be based on the user’s prior massaging sessions (Col. 9 lines 1-12).

 Claim 38 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 10 of U.S. Patent No. 11,304,870 in view of Tsai (US 2010/0137907).
Regarding claim 38, claim 10 of US Patent ‘870 discloses spring at least partially disposed about drive shaft, but not fully disposed. However, Tsai teaches (Fig. 10-13) a percussion device comprising a compression spring (146) is fully disposed about the drive shaft (see Fig. 10).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the compression spring of claim 10 US Patent ‘870 to be fully disposed about drive shaft, as taught by Tsai, for the purpose of preventing spring from being dislodged and allow for maintained spring compression.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Scirbona (US 6,795,950) discloses a camming structure similar to that claimed by applicant. 
Becse (US 2015/0005679) discloses a method of treatment using a device of similar design.
Bohlina (US 2017/0020778) discloses a method of providing fascia treatment using a treatment device.
Fallandy (US 5,794,325) discloses an impact device with similar camming structure.
 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW R MOON whose telephone number is (571)272-2554. The examiner can normally be reached Monday-Thursday 7:30am-5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Justine Yu can be reached on 571-272-4835. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MATTHEW R MOON/Examiner, Art Unit 3785                                                                                                                                                                                                        
/TIMOTHY A STANIS/Primary Examiner, Art Unit 3785